OPINION — AG — **** BOARD OF EDUCATION — NO AUTHORITY TO ACT AS LOCAL PUBLIC BODY OF NEIGHBORHOOD FACILITY **** A BOARD OF EDUCATION OF A SCHOOL DISTRICT IN OKLAHOMA HAS NO AUTHORITY TO ACT AS THE "LOCAL PUBLIC BODY" OF A "NEIGHBORHOOD FACILITY" AND VOTE BONDS TO FINANCE ONE THIRD (1/3) THE COST OF SUCH FACILITY. NEITHER GENERAL FUND MONEY NOR BUILDING FUND MONEY OF A SCHOOL DISTRICT CAN BE EXPENDED FOR SUCH A FACILITY. CITE: 70 O.S. 1970 Supp 4-22 [70-4-22], (W. J. MONROE) ** OVERRULED BY: OPINION NO. 71-103 (1971) **